                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                       CASE NO. 19-21826-CIV-LENARD/O’SULLIVAN


CARLOS A. ALONSO CANO, individually
and as guardian for his son, ANGIE ALONSO
MOREJON, and as next of friend of his minor
daughters, KATY ALONSO MOREJON and JANY LEIDY
ALONSO MOREJON and FE MOREJON FERNANDEZ,
individually,

         Plaintiffs,
vs.

245 C & C, LLC and CFH GROUP, LLC.,

     Defendants.
____________________________________/

                                          ORDER

         THIS MATTER is before the Court on the defendants’ Motion to Strike Jury Trial

Demand Only (DE # 106, 12/17/19). Having reviewed the applicable filings and law, it is

         ORDERED AND ADJUDGED that the defendants’ Motion to Strike Jury Trial

Demand Only (DE # 106, 12/17/19) is GRANTED in accordance with the following

Order.

                                          FACTS

         The plaintiffs sued their landlord, under the Fair Housing Act (“FHA”) on the

grounds that the defendants failed to accommodate a disabled plaintiff. (DE # 145, at p.

2). The plaintiffs initially entered into a lease agreement with the defendants on October

29, 2011. The plaintiffs subsequently entered into another lease on November 1, 2013.

The plaintiffs entered into renewals of the lease thereafter. (DE # 106, 12/17/2019).

Paragraph 29 of the lease provided that “[t]he [r]esident hereby waives [r]esident’s right
to demand a jury trial in any cause of action arising between [l]andlord and [r]esident

concerning this contract.” (DE # 106-1, at p. 9, 12/17/2019). On December 17, 2019, the

defendants filed a Motion to Strike Jury Trial Demand (DE # 106) (the “Motion”). The

defendants address various issues alleged in the Second Amended Complaint that are

not determinative of their Motion. (Id. at pp. 2-4). The defendants argue that the plaintiff

is not entitled to a jury trial due to the waiver clause in the lease agreement, and that

their complaint arising under the FHA does not defeat the waiver of jury trial provision in

the lease agreement. (Id. at p. 5). Further, the defendants argue the lease agreement

meets the test for a knowing and voluntary waiver of rights, and that a jury waiver

provision can validly require the substitution of one neutral decision-maker for another

trier of fact. (Id.).

        The plaintiffs filed their response to the defendants’ Motion (the “Response”) on

January 24, 2020. (DE 145). Throughout the plaintiffs’ response they reincorporate the

allegations stated in their Corrected Amended Complaint and Second Amended

Complaint that the defendants committed violations under the FHA. (Id.). The plaintiffs

argue they are entitled to a trial by jury pursuant to Fed. R. Civ. P. Rule 38 and the 7th

Amendment of the United States Constitution. (Id. at pp. 1, 6). The plaintiffs also argue

that their waiver of a jury trial pursuant to paragraph 29 of the lease agreement was not

voluntary or informed. (Id. at p. 13). Additionally, the plaintiffs refer to various cases that

are not cited. (Id. at p. 10-11). Nevertheless the plaintiffs argument with respect to the

cases that are not cited are not of consequence to the legal issues of a waiver of jury

trial. The plaintiff further incorporates a lengthy nutshell of the history of the FHA and

the Federal Rules of Civil Procedure that are immaterial to the Motion. (DE # 145,

                                               2
1/24/2020).

                                    LEGAL ANALYSIS

I.     Jury Trial Waiver Clause

       The Seventh Amendment of the United States Constitution “provides that ‘in

[s]uits at common law, where the value in controversy shall exceed twenty dollars, the

right of trial by jury shall be preserved.’” Chauffeurs, Teamsters and Helpers, Local No.

391 v. Terry, 494 U.S. 558, 564 (1990) (quoting U.S. Const. amend. VII). Fed. R. Civ. P.

Rule 38 states the parties rights in an action preserve the right to a jury trial as

prescribed in the 7th Amendment or a federal statute. The Rule further states a party

must demand a jury trial and state the issues to be heard and decided by a jury. Id.

Here, the plaintiffs timely and properly demand a jury trial in their Second Amended

Complaint. (DE # 92, p. 53, 12/2/2019). However, the plaintiffs waived their right to a

jury trial against the defendants when they executed the lease agreement and

continued to renew the lease because the lease contained a jury trial waiver clause.

       “Contractual waivers of a person's right to a jury trial are routinely deemed

enforceable, provided that they are knowing and voluntary.” Ackner v. PNC Bank, 2017

U.S. Dist. LEXIS 222813 at *10 (S.D. Fla. Dec. 22, 2017). The court weighs the

following factors when determining if a right to jury trial has been waived via a

contractual provision: “(1) the conspicuousness of the provision in the contract; (2) the

level of sophistication and experience of the parties entering into the contract; (3) the

opportunity to negotiate terms of the contract; (4) the relative bargaining power of each

party; and (5) whether the waiving party was represented by counsel.” Head v.



                                              3
Cornerstone Residential Mgmt., 2006 U.S. Dist. LEXIS 102218 at *6 (S.D. Fla. Mar. 31,

2006). The factors are not determinative, and the court weighs the circumstances,

considering whether the waiver was unconscionable, contrary to public policy, or unfair.

Ackner, 2017 U.S. Dist. LEXIS 222813 at *11.

       Here, the jury waiver language in the lease agreement was conspicuous. The

clause title was bold and capitalized. Moreover, the language in the clause was the only

clause which contained an italicized font on the subject page. The plaintiffs initialed the

page containing the jury waiver clause, the initial was located about an inch away from

the jury waiver clause, and the language of the clause was clear and easy to read. See

Pearson v. Countrywide Home Loans, Inc., 2015 U.S. Dist. LEXIS 14541 at *6 (M.D.

Fla. Feb. 6, 2015) (finding a jury waiver clause enforceable when the clause was in bold

type faced, the plaintiff signed the page where the jury waiver clause was located, and

the signature was one inch away from the clause); see also Oglesbee v. IndyMac Fin.

Servs., 675 F. Supp. 2d 1155, 1158 (S.D. Fla. 2009) (finding a jury waiver clause is

valid even when the title of the clause was “Jury Trial Waiver,” the clause was the same

font as the remainder of the document, and the language in the clause was clear and

easy to read).

       Second, the plaintiffs level of sophistication and experience must be weighed.

Special education is not required to understand the terms of a jury waiver clause when it

is written in plain language. See Correa v. BAC Home Loans Servicing LP, 2012 U.S.

Dist. LEXIS 159089 at *49-50 (S.D. Fla. Apr. 9, 2012). Here, the language in the jury

trial waiver clause stated: ““[t]he [r]esident hereby waives [r]esident’s right to demand a

jury trial in any cause of action arising between [l]andlord and [r]esident concerning this

                                             4
contract.” (DE # 106-1, at p. 9, 12/17/2019). Moreover, the resume of plaintiff Carlos A.

Alonso Cano, who signed the lease agreement, indicates he was formerly a licensed

insurance agent who read and explained insurance policies to customers. (DE # 156-1,

at p. 3, 1/31/2020). Thus, Mr. Alonso Cano was sophisticated enough to understand the

meaning of a waiver of jury trial clause if he had the ability understand and explain

insurance policies. See Ackner, 2017 U.S. Dist. LEXIS 222813 at *11 (finding a waiver

of jury trial clause valid where the plaintiffs were credit card applicants).1 Furthermore,

Mr. Alonso Cano does not provide any evidence that he was unable to understand the

meaning of the jury trial waiver clause. See Oglesbee, 675 F. Supp. 2d at 1158 (finding

a party was sophisticated enough to understand the meaning of a jury trial when said

party did not offer any evidence to the contrary).

       Mr. Alonso Cano argues that his wife Fe Morejon Fernandez, who is also a

plaintiff that signed the lease, could not understand the jury trial waiver clause in the

lease agreement because she does not speak English,. This argument fails because

“[i]t is axiomatic that a person who signs a contract is presumed to know[] its contents.”

Larach v. Std. Chtd. Bank Int'l (Americas) Ltd., 2011 U.S. Dist. LEXIS 163670 at *30

(S.D. Fla. Jun. 7, 2011). Additionally, “‘it is generally the duty of a party to a contract to

learn and understand its contents before he signs it.’” Id. (quoting Addison v.

Carballosa, 48 So. 3d 951, 954 (3d DCA 2010)). A party cannot defend against a

provision of a contract simply because they did not or could not read it. Id. Moreover,

Mrs. Morejon Fernandez signed all the renewals and the Response to defendants


       1
        In Ackner, the plaintiffs conceded they had the sophistication to understand what the
jury waiver meant. See Ackner, 2017 U.S. Dist. LEXIS 222813 at *11.

                                               5
Motion which is written in English. (DE # 106-1, 12/17/2019, at pp. 13-15); (DE # 145,

1/24/2020).

       With respect to the plaintiffs ability to negotiate the contract, the plaintiffs do not

offer any evidence that they could not negotiate the lease agreement or walk away from

signing the lease agreement. The plaintiffs had the ability to negotiate or not sign the

lease agreement. See Correa, 2012 U.S. Dist. LEXIS 159089 at *50 (finding a plaintiff

failed to establish the third factor when the plaintiff did not offer any evidence that the

plaintiff could not negotiate the contract or have the ability to not sign). With respect to

the plaintiffs’ bargaining power, the plaintiffs do not offer any evidence that the

defendants had superior bargaining power. The plaintiffs had sufficient bargaining

power in negotiating the lease. See Pearson, 2015 U.S. Dist. LEXIS 14541 at *7

(dismissing plaintiffs argument that they had little bargaining power because they did

not provide sufficient evidence). Lastly, the plaintiffs were not represented by counsel

when negotiating the lease, however, if Mr. Alonso Cano was sophisticated enough to

understand the jury trial waiver clause, he was sophisticated enough to know he could

retain counsel to negotiate the lease. See Ackner, 2017 U.S. Dist. LEXIS 222813 at *13

(stating that “as [p]laintiffs are ‘sufficiently sophisticated to understand what the waiver

means’, [p]laintiffs would appear to be sufficiently sophisticated to know that they could

obtain advice of counsel . . . .”) (citations omitted)).

       Because the totality of the circumstances weigh heavily in favor of the

defendants, the jury trial waiver clause in the lease agreement is enforceable and was

consented to voluntarily. As such the jury trial waiver clause is not unconscionable,

contrary to public policy, or unfair.

                                                6
II.    FHA Does Not Invalidate A Jury Trial Waiver Clause

       The FHA does not invalidate a jury trial waiver clause in a contract. See Milsap v.

Cornerstone Residential Mgmt., 2007 U.S. Dist. LEXIS 22252 at *16-17 (S.D. Fla. Mar.

27, 2007) (stating that an FHA claim for the occupancy limits prescribed by the landlord

allegedly discriminating the tenant arises out of the contract and allows a jury trial

waiver clause to be enforceable). Here, the jury trial waiver clause states “[t]he

[r]esident hereby waives [r]esident’s right to demand a jury trial in any cause of action

arising between [l]andlord and [r]esident concerning this contract.” (DE # 106-1,

12/17/2019 p. 9). Here, the plaintiffs’ claim arising from the FHA is considered an action

arising between the parties in connection with the lease agreement because the

plaintiffs allegations of defendants’ violations of the FHA relate to provisions that the

lease agreement governs. Thus, the jury trial waiver clause applies. See Milsap, 2007

U.S. Dist. LEXIS 22252 at *16-17 (citing Head, 2006 U.S. Dist. LEXIS 102218 at *11

(S.D. Fla. Apr. 3, 2006)) (finding that the jury trial waiver clause arose out of or related

to the agreement because FHA claim derived from the occupancy limits that the parties

agreed to in the agreement).




                                              7
        Accordingly, the defendants’ Motion to Strike Jury Demand Only (DE # 106,

12/17/20) is GRANTED.

        DONE AND ORDERED, in Chambers, at Miami, Florida, this 19th day of March

2020.




                                  ______________________________________
                                  JOHN J. O'SULLIVAN
                                  CHIEF UNITED STATES MAGISTRATE JUDGE

Copies mailed by Chambers to:
Carlos A. Alonso Cano
2500 West 56th Street
Apt. 1301
Hialeah, FL 33016-4769




                                           8
